Title: William Prichard to Thomas Jefferson, 16 July 1812
From: Prichard, William
To: Jefferson, Thomas


          Dear Sir, Richmond July 16th 1812
           I received your favor of the 8th inst. a few days ago, and have enquired at the different Bookstores here for the American Law Journal which you desire, as yet none but the first number of the second series has reached this City, when the Work arrives I will attend to your directions and forward it immediately—Fonblanques Equity 2 Vols $7.00– is now packed up and will be sent by next Wednesdays Stage to Milton.—
          I have sold all of the Parliamentary Manual save one, consequently I am considerably in arrears to you—Waiting your future commands,
          I remain most respectfully Your obt. Hble Servt.—Wm Prichard.—
        